—Order entered October 5, 1953, modified in accordance with the memorandum and as modified affirmed, without costs of this appeal to either party. Appeal from order entered December *10095, 1953, dismissed as academic. Memorandum: To permit the examination of the physicians and nurses employed by the hospital as to the “ propensities ” of the person who assaulted claimant is to permit examination as to a professional opinion, and would require more than a disclosure of matters set forth in the hospital record. It would call for professional opinions which are not proper upon such examination as is allowed here. Therefore, item 6 of the second paragraph of the order should be modified to read as follows: “ 6. The knowledge and information of the agents, servants and employees of the Utica State Hospital and of the State of Hew York as to information contained in the hospital records of the person who is alleged to have assaulted the said Anastasia K. Powers, which knowledge and information was gained by observation and not through professional knowledge.” All concur. (Appeal from two orders (1) directing examination of defendant before trial, and (2) denying defendant’s motion to amend the previous order.) Present — McCurn, P. J., Vaughan, Piper, Wheeler and Van Duser, JJ.